Citation Nr: 0214592	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-08 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran had active military service from September 19 to 
November 7, 2000.  His DD Form 214 indicates that this 
service was uncharacterized.  His separation was an entry 
level separation; the narrative reason for separation was 
"failed medical/physical procurement standards".  Under 38 
C.F.R. § 3.12(k) (2001), an entry level separation is 
considered to be "under conditions other than dishonorable" 
for purposes of determining eligibility for VA benefits.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision by the RO in Pittsburgh, 
Pennsylvania, which, in pertinent part, denied service 
connection for status post pneumonia, claimed as hyperactive 
airway disease.  The veteran initially requested a Board 
hearing, but by a statement dated in October 2001, he 
withdrew his hearing request.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's hyperactive airway disease clearly and 
unmistakably existed prior to his first period of active duty 
service, and the condition did not increase in severity 
during his brief period of active duty service.  

3.  There is no medical evidence of a current chronic 
respiratory disorder which is related to service.


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran has undergone a VA examination, and he has been 
notified of evidence required to substantiate the claim.  
Such notice is found in an RO letter dated in February 2001, 
as well as in the rating decision and the statement of the 
case.  The veteran and his representative have submitted 
written arguments.  The letters and the statement of the case 
provided notice to the veteran of what was revealed by the 
evidence of record.  Additionally, these documents notified 
him why this evidence was insufficient to award the benefit 
sought.  Thus, the veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   The Board concludes that the notice 
provisions of the VCAA and companion regulation have been 
satisfied in this case to the extent possible.  Id.  Based on 
the entire record, the Board finds that all relevant evidence 
has been developed to the extent possible, and the duty to 
assist provisions of the VCAA and implementing regulation 
have been satisfied.

Factual Background

Associated with the service medical records are private 
medical records dated prior to military service from J. M. 
Rosch, MD.  These records, dated from 1999 to 2000, reflect 
that in April 1999, the veteran reported that he sometimes 
had a hard time breathing, and also complained of nasal 
congestion.  He reported that his symptoms began about two 
years ago after having bronchitis, and said he was diagnosed 
with asthma by another doctor in August 1998.  Dr. Rosch 
noted that spirometry test results were excellent, and 
diagnosed perennial allergic rhinitis and questionable 
extrinsic asthma.  An inhaler was prescribed, as was Allegra 
D.  From June 1999 to June 2000, the veteran was consistently 
diagnosed with perennial allergic rhinitis and mild 
hyperactive airway disease; he continued to take Allegra D 
and used two types of inhalers.  In December 1999 and June 
2000, it was noted that the veteran's asthma was well-
controlled; pulmonary tests in December 1999 were excellent.

By a letter dated in July 2000, Dr. Rosch said that he 
treated the veteran for seasonal allergies.  He stated that 
the veteran took Allegra D for his symptoms.  

The veteran's service medical records show that in a July 
2000 applicant medical prescreening form, the veteran 
reported a history of allergies, and denied a history of 
asthma or respiratory problems.  On medical examination 
performed for enlistment purposes in July 2000, his lungs and 
chest were listed as normal.  In a report of medical history 
completed in July 2000, the veteran denied a history of hay 
fever, shortness of breath, and asthma.  He reported a use of 
Allegra-D, and said he had allergies.

An October 2000 treatment note shows that the veteran 
presented with complaints of cold symptoms for a week, and 
current shortness of breath and wheezing.  He denied a 
history of asthma.  The diagnostic assessment was 
seasonal/allergic rhinitis with a respiratory component.  Two 
days later, he was diagnosed with an upper respiratory 
infection/bronchitis with likely underlying asthma.  Use of 
an inhaler was prescribed.  An October 2000 chest X-ray study 
shows that the veteran had hyperinflation of the lungs with 
prominent interstitial markings compatible with viral 
pneumonitis and/or reactive airway disease.  A few days 
later, he had mild inspiratory wheezes and was diagnosed with 
left lower lobe pneumonia and history of reactive airway 
disease.  Medication and inhalers were prescribed.  The 
following day, he had coarse inspiratory wheezes with 
expiratory rhonchi throughout.  A treatment note dated in 
late October 2000 shows that the veteran was being processed 
for an administrative separation based on a fraudulent 
enlistment.  The examiner noted that prior to service, the 
veteran was diagnosed with extrinsic asthma in April 1999, 
and the diagnosis was later revised to "mild hyperreactive 
airway disease (different name for asthma)".  It was noted 
that he was treated by a private physician for this condition 
prior to service.  It was determined that the veteran's 
condition was not incurred in the line of duty and was 
preventing training.

By a statement dated in late October 2000, the veteran said 
he was not aware that he had asthma.  A November 2000 
notification memorandum to the veteran informed him that he 
had been recommended for an erroneous enlistment, as he did 
not meet minimum medical standards to enlist.  He was told 
that he should not have been allowed to join the Air Force 
because of asthma.  The veteran was then given an 
administrative discharge.

In February 2001, the veteran submitted a claim for service 
connection for "transitory hyperactive airway disease", 
which he said was caused by in-service pneumonia.  He 
enclosed partially duplicative private medical records from 
Dr. Rosch, including a December 2000 clinical record which 
reflects that the veteran's asthma was not well controlled.  
The veteran reported occasional wheezing since he had 
pneumonia during service.  On examination, his chest was 
clear with good air exchange, and spirometry test results 
were excellent.  The diagnostic assessment was perennial 
allergic rhinitis, cough post-pneumonia.  Dr. Rosch said that 
with the excellent spirometry results currently and a year 
ago, he questioned the diagnosis of asthma.  By a letter 
dated in January 2001, Dr. Rosch stated that after reviewing 
the veteran's records as well as the results of spirometry 
testing performed in December 2000, he doubted very much that 
the veteran had asthma.  He stated, "He may have had some 
transitory hyperactive airway disease symptoms associated 
with his episodes of pneumonia.  I do not feel he has chronic 
airway disease."

At an April 2001 VA examination, the veteran reported that as 
a child he was treated for bronchitis attacks with various 
inhalers and medication.  He related that he developed 
pneumonia during service, was given antibiotics, and 
recovered nicely.  He stated that his private doctor told him 
he did not have asthma.  He said that ever since November 
2000, he had no respiratory problems.  He denied current 
asthma attacks, cough, sputum production, respiratory 
ailments, dyspnea on exertion, hemoptysis, and anorexia.  On 
examination, the lungs were clear to auscultation, with no 
wheeze, rhonchi, or rales.  The diagnoses were status post 
pneumonia without any residual, and history of asthma.

A May 2001 report of contact shows that the veteran said he 
had no further evidence to submit.  By a statement dated in 
June 2001, the veteran stated that he incurred pneumonia 
during service, and currently had coughing and wheezing due 
to such pneumonia.  He reiterated his assertions in a 
statement received in September 2001.

Analysis

The veteran claims service connection for a respiratory 
disorder (hyperactive airway disease) which he asserts was 
incurred during military service as a result of in-service 
pneumonia.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  A veteran will be considered to have been in sound 
medical condition upon entrance into service, except as to 
defects, infirmities, or disorders noted at entrance, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior to 
service, and was not aggravated during service.  38 U.S.C.A. 
§ 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A pre-existing disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2001).

A respiratory disorder was not noted in the report of the 
veteran's July 2000 entrance examination prior to his 
September to November 2000 period of active duty service.  A 
respiratory disorder was therefore not noted on entry into 
service.  However, clear and unmistakable evidence 
demonstrates that the veteran had a respiratory disorder 
prior to service.  Private medical records from Dr. Rosch 
show that the veteran was treated for perennial allergic 
rhinitis and mild hyperactive airway disease from June 1999 
to June 2000.  Such records also reflect that he had asthma 
and that he used two types of inhalers.  The presumption of 
soundness is therefore rebutted as to the conditions of 
hyperactive airway disease and asthma.  Since there is no 
doubt the veteran's hyperactive airway disease existed prior 
to service, the Board turns to whether this condition was 
aggravated by service.

A December 1999 pre-service private medical record shows that 
pulmonary tests results were excellent, and that the 
veteran's asthma was well-controlled.  His asthma was also 
described as well-controlled in June 2000.  Service medical 
records reflect that the veteran was treated for left lower 
lobe pneumonia in October 2000.  An October 2000 chest X-ray 
study shows that the veteran had hyperinflation of the lungs 
with prominent interstitial markings compatible with viral 
pneumonitis and/or reactive airway disease.  Wheezes and 
rhonchi were noted, and medication and inhalers were 
prescribed.  A private treatment record from Dr. Rosch dated 
in December 2000 reflects that reflects that the veteran's 
asthma was not well controlled.  The veteran reported 
occasional wheezing since he had pneumonia during service.  
On examination, his chest was clear with good air exchange, 
and spirometry test results were excellent.  The diagnostic 
assessment was perennial allergic rhinitis, cough post-
pneumonia.  By a letter dated in January 2001, Dr. Rosch 
stated that after reviewing the veteran's records as well as 
the results of spirometry testing performed in December 2000, 
he doubted very much that the veteran had asthma.  He stated, 
"He may have had some transitory hyperactive airway disease 
symptoms associated with his episodes of pneumonia.  I do not 
feel he has chronic airway disease."

On VA examination in April 2001, the veteran denied all 
current respiratory problems.  On examination, the lungs were 
clear to auscultation, with no wheeze, rhonchi, or rales.  
The diagnoses were status post pneumonia without any 
residual, and history of asthma.

The medical evidence demonstrates that the veteran's 
hyperactive airway disease existed prior to service, and that 
his in-service pneumonia was acute and transitory 
(temporary), and resolved without residuals.  The veteran's 
private physician has indicated that although he may have had 
some transitory hyperactive airway disease symptoms 
associated with his pneumonia, he does not have chronic 
airway disease.  The Board finds that the medical evidence 
does not demonstrate that the veteran currently has a chronic 
respiratory disorder.  Service connection may only be granted 
if there currently is a disability from a disease or injury 
in service.  Degmetich v. Brown, 104 F.3d 1328 (1997).

The veteran has asserted that he incurred hyperactive airway 
disease during his period of active service.  As a layman, he 
is not competent to render an opinion regarding diagnosis or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Based on all the evidence relevant to the veteran's 
hyperactive airway disease before, during, and after service, 
the Board finds that despite a temporary or intermittent 
flare-up of symptoms during service when he had pneumonia, 
his pre-service hyperactive airway disease did not increase 
in severity during service.  As his hyperactive airway 
disease existed prior to service, and was not aggravated 
during service, service connection for hyperactive airway 
disease is not warranted.  
Service connection is also not warranted for pneumonia, 
asthma, or any other respiratory disorder as no current 
respiratory disorder is shown.  The preponderance of the 
evidence is against the claim for service connection for a 
respiratory disorder; thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

ORDER

Service connection for a respiratory disorder is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

